Citation Nr: 1532105	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service-connection for residuals of an appendectomy, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and R.J.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2010, the Veteran, accompanied by R.J., testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the June 2010 hearing has since retired from the Board.  In August 2013 and February 2014, the Board offered the Veteran the opportunity to testify at another hearing with a VLJ.  The Veteran did not receive either correspondence and the letters were returned as undeliverable because the Board contacted him at an old address.  

The Veteran's Veterans Benefits Management System (VBMS) profile indicates VA has had a new address on file for the Veteran since at least April 2014.  A July 21, 2015 telephone call with the Veteran confirmed the address in VBMS was correct, and the Veteran requested a new Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  Then follow all appropriate appellate proceedings. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




